Title: Richard D. Cutts to James Madison, 5 September 1835
From: Cutts, Richard
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Washington City—
                                
                                Sepr 5—1835—
                            
                        
                        I am well aware, My Dear Uncle, of the numerous calls upon your attention, yet as I am convinced it will not
                            be withheld when any essential benefit can be derived from its engagement, I have been tempted to address you. It is to
                            consult you on a subject too nearly connected with my future prospects to permit me to come to a decision without the
                            advice of one, whose experience & good wishes for my welfare would warrant its being the best.
                        More than a month has now elapsed since I graduated at College and during that time, I as well as my father
                            have been engaged in viewing the different arguments urged by each profession. The advantages held out by the Study of the
                            Law are great & to me most pleasing, since it opens the only road to distinction & preferment—a road I
                            have been ever ambitious to travel. Yet there are so many Lawyers & so many who daily apply themselves to the
                            Study, that at times I become almost disheartened, & would er’e this have given up the idea of being one, were I
                            not persuaded that Quality is far superior to Quantity—that it generally rests with the Student whether he shall be
                            distinguished or not. My Father is of opinion that the Western Country would be the best to settle in or perhaps to obtain
                            the occupation of a Private Tutor in a family, where I might at the same time Study Law under its head. It may seem from
                            this, that I have almost already decided, but altho’ I am more inclined to study Law than any other profession, yet I
                            would willingly embrace that, which you would think in the present state of our country & my own condition, would
                            be most advantageous to the family. This one thing only am I determined on, that whatever it will be, I shall study
                            & apply myself as closely and with as much perseverance as I possibly can.
                        Our trip down the River proved more agreeable than we expected—all are in good health—altho’ I believe
                            there is a great deal of sickness at present in Washington. Mrs Johnson, the widow of Josiah J. of Pensa. has er’e this
                            been married to a Mr Gilpin of Philadelphia. My love & respects to Aunt D—& for yourself, all, that can
                            come from an Affectionate Nephew—
                        
                            
                                Rd D Cutts.
                            
                        
                    